TINA M. WINKLER, et al

V.

MEDTRONIC, INC. and
HEARTWARE, INC.,

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Plaintiffs,
Case No. 8:18-cv-00865-PX

Defendants.

AFFIDAVIT

1. On November 20, 2012, HeartWare, Inc. received premarket approval for the HeartWare
Ventn`cular Assistive Device (“HVAD”).

The HVAD is comprised of various components

3. Five suppliers provide battery packs, chargers and other battery components.

a.

Astrodyne TDI supplies: l.) Pal AC Adapter, 2) Pal DC adapter, 3) HVAD global
battery charger, 4) AC power adapter ~ Class 2, 5) HVAD monitor (Advantech) AC
adapter (Jerome Ref WIZl-19.0M Vl), 6} HVAD global controller ac power adapter-
class 2, 7) HVAD global controller dc, and 8) power adapter class 2. Astrodyne
manufactures these components in _r‘l"aw al’lersey at 36 Newburgh Road, Hackettstown,

NJ.

Cirtec Medical supplies the 1650 Battery Pack (WW). Cirtec manufactures these
components in Connecticut at 99 Print Shop Rd., Eniield, CT.

Electrochem Solutions supplies: 1) MVAD small battery packs, 2) pal battery charger,
3) pal large battery pack, 4) pal battery cap, 5) HVAD battery charger- class 2, and 6)
battery charger (MTX REF 3-960-0299). Elcctrochem manufactures these components
in Oregon at 13955 SW Millikan Way, Beaverton, OR.

Greatbatch Medical S. de R. L. de C.V. supplies: 1) HVAD battery charger - Class
2, 2) battery charger (MTX REF 3-360-0299), and 3) HVAD battery charger - Class 2.
Greatbatch manufactures these components in Mexieo at Calle 5 Norte No. 51 1 Ciudad
Industrial Tijuana B.C. 22444, Tijuana B.C. 22444, Tijuana, Mexico.

Inventus Power supplies the 1650 Battery Pack (WW). Inventus is a new 2018
supplier that manufactures this component in Illinois at 1200 Internationale Parkway,
Woodridge, IL.

 

 

 

 

 

4. Cirtec Medical provided the batteries (serial numbers: BATOOOOOI to BAT199999) that are
subject to the January 7, 2016 recall.

5. The information contained in this affidavit is designated “CONFIDENTIAL”.

SIGNATURE OF MEDTRONIC, INC. AND HEARTWARE, INC. REPRESENTATIVE

I,A Ul S ’l\\f\.b \ Qfé )/\/, yB, swear under penalty of perjury that the above information
is true and rrect to the best of m y%owledge and ability.

V/A¢Méc Z[j/Z/z@/iz

/gnature Date

 

 

